EXHIBIT 99.1 AMS HEALTH SCIENCES REPORTS 2 Targets $3.0 Million Quarterly Sales Level to Achieve Operational Profitability OKLAHOMA CITY, OK – August 14, 2007 – AMS Health Sciences, Inc. (AMEX: AMM) today reported results for its second quarter ended June 30, 2007, reflecting a transition period focused on corporate restructuring initiatives to support a return to profitability. Net loss for the quarter was $320,674, or $0.04 per share, compared with a net loss of $70,000, or $0.01 per share, a year earlier – based upon a 13.5 percent increase in the number of basic shares outstanding for the 2007 second quarter.Net sales for the quarter were $1, 979,288 compared with $2,480,875 a year ago. For the six-month period, the company reported a net loss of $731,013, or $0.08 per share, compared with a net loss of $312,554, or $0.04 per share, last year
